J-A03007-22

                                   2022 PA Super 50

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    GEORGE WILLIAMS

                             Appellant                  No. 1311 EDA 2020


           Appeal from the Judgment of Sentence December 2, 2019
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0009727-2017

BEFORE: STABILE, J., DUBOW, J., and MCCAFFERY, J.

OPINION BY STABILE, J.:                                 FILED MARCH 28, 2022

        Appellant, George Williams, appeals from his judgment of sentence of

thirty to sixty years’ imprisonment for involuntary deviate sexual intercourse

with a child, aggravated indecent assault of a person under thirteen years of

age, indecent assault of a person under thirteen years of age and unlawful

contact with a minor.1 We hold that the trial court abused its discretion by

permitting a supervisor from Philadelphia Children’s Alliance (“PCA”) to give

expert testimony that it is common for child victims to “under-disclose” sexual

abuse to PCA interviewers, where the PCA witness was not qualified as an

expert to provide such testimony. We uphold the trial court’s discretion not

to provide a “prompt complaint” instruction to the jury.       Accordingly, we

vacate the judgment of sentence and remand for a new trial.



____________________________________________


1   18 Pa.C.S.A. §§ 3123(b), 3125(a)(7), 3126(a)(7), and 6318, respectively.
J-A03007-22



     In September 2017, Appellant was charged with the above offenses. On

October 3, 2019, following trial and several days of deliberations, the jury

found Appellant guilty of all charges.    On December 2, 2019, the court

imposed sentence. Appellant filed timely post-sentence motions, which were

denied by operation of law on June 24, 2020. This timely appeal followed.

Both Appellant and the trial court complied with Pa.R.A.P. 1925.

     The trial court summarized the evidence adduced during trial as follows:

     The victim was twelve years old when she testified at Appellant’s
     jury trial. In August 2016, the victim, her mother, and her
     brother, who is five years older than the victim, moved into
     Appellant’s apartment on Emlen Street in Philadelphia. The victim
     testified that she loved Appellant “like he was family.” He was
     “like a father figure” and her mother’s best friend.

     The victim described an incident where she was lying on a couch
     in the apartment’s living room when Appellant was positioned
     behind her on the sofa and started to touch her. Appellant
     touched the victim’s buttocks, breasts, and “private area” as he
     reached his hands into her pants and rubbed her skin. She was
     ten years old when Appellant began to touch her inappropriately.

     The victim testified about another incident, which occurred in her
     bedroom. On this occasion, when the victim woke up, Appellant
     was in bed with her and touching her. Appellant touched the skin
     of the victim’s breasts and buttocks. She also stated that, on
     more than one occasion, when she was in her bedroom, Appellant
     “made [her] suck on his penis.”

     The victim also told the jury about a different episode when the
     victim sat on the couch in the apartment’s living room, and
     Appellant pulled off her shorts and underwear. Then, Appellant
     licked the victim’s vagina with his tongue and touched her vagina
     with his fingers. At the time, her mother and brother were not in
     the apartment because they were at a laundromat.




                                    -2-
J-A03007-22


     Later, the victim, her mother, and her brother moved out of
     Appellant’s apartment and lived at Appellant’s mother’s house
     along with Appellant’s sister and her children. While there, the
     victim told another child that Appellant “molested” her. Then, she
     told her mother about what Appellant did. Upon hearing about
     the incidents, the victim’s mother cried and vomited. Her brother
     “sat there in shock,” and someone called the police.

     Philadelphia Police Officer Charles Durham testified that he met
     with the victim on May 24, [2017]. The officer testified,

           [S]he said that she was touched inappropriately ...
           underneath her dress on her vagina, and ... that she
           was being asked to perform oral sex as well.... [A]ll of
           the things that she was telling me ... happened about
           a month prior to me being called out to the residence
           and that it was a continuous action for approximately
           three months.

     Colleen Getz, a manager of the forensic interview unit at the
     [PCA], testified for the Commonwealth. PCA is an independent,
     nonprofit child advocacy service which works with a team of
     individuals from the Department of Human Services, the police,
     local children’s hospitals, and mental health services in
     Philadelphia. PCA brings all those organizations together to
     provide a joint response to allegations of child abuse. When she
     testified, Ms. Getz had been employed with PCA for nine years.
     She had conducted more than 2,300 forensic interviews, which
     are fact-finding, unbiased methods of questioning children. The
     forensic interview provides a “child with an opportunity to provide
     as [] cohesive a statement as possible without having to be
     questioned multiple times.”

     Ms. Getz confirmed that the victim was interviewed at PCA on June
     6, 2017. Takeisha Allen conducted the interview but was no
     longer working at PCA on the date of Appellant’s trial. When she
     interviewed the victim, Ms. Allen had worked at PCA for two years
     and had conducted about five hundred interviews. After Ms.
     Getz’s testimony, the Commonwealth played a video recording of
     the victim’s forensic interview at PCA.

     The victim’s brother, K.G., was seventeen years old when he
     testified at Appellant’s trial.   K.G. described the victim’s
     relationship with Appellant as “creepy.” K.G. explained, “[M]y

                                    -3-
J-A03007-22


      little sister was always laying on him in some form or shape. Just
      either laying on his side or laying next to him ....” The victim’s
      brother stated that the interactions between Appellant and the
      victim “felt wrong.”

      Tamika Weaver, the victim’s mother, confirmed that she and her
      children lived with Appellant in his apartment on Emlen Street.
      Ms. Weaver stated that Appellant’s behavior never troubled her.
      After moving out of his apartment, Ms. Weaver learned of the
      incidents involving Appellant and her daughter.

      Appellant’s wife, Vivian Williams, testified that she never saw any
      inappropriate contact between the victim and Appellant.

      Appellant testified on his own behalf and claimed that he did not
      molest, sexually assault, or inappropriately touch the victim.

Trial Court Opinion, 4/30/21, at 3-5 (record citations omitted).

      We note several other important facts from the record. The alleged

assaults took place between August 2016, when the victim and her family

moved into Appellant’s apartment, and April 2017, when the victim and her

family moved out. According to the victim, Appellant began sexually abusing

her shortly after her tenth birthday, December 22, 2016, and after he

impregnated the victim’s mother.     N.T. 9/26/19, at 55.   By that time, the

victim had come to “love him like he was family” and view him as her “god-

dad” and “father figure.”   N.T. 9/26/19, at 49-50. She did not report the

assaults while she lived with Appellant because he had been hitting the

victim’s brother, and she did not want to get hit herself. Id. at 65. She also

did not want to tell her mother, explaining, “She was pregnant and she . . .

might not have been in the right state of mind for me to say anything to her.”

Id.

                                     -4-
J-A03007-22


         In April 2017, the victim moved with her family into Appellant’s mother’s

residence. One month later, in May 2017, the victim reported the assaults to

Appellant’s niece. Id. at 70-71; N.T. 9/27/19, at 77-78. Even then, she was

scared to report the incidents to her mother, because she was afraid that her

mother “would lose her mind and hurt [Appellant] or get hurt.” N.T. 9/26/19,

at 72.

         The victim gave markedly incomplete stories about Appellant’s alleged

sex acts during her interviews. She told the responding police officer only that

Appellant had touched her inappropriately. Id. at 119-121. She described

six specific incidents to a PCA investigator. N.T. 9/27/19, at 16-17. The victim

claimed at trial that Appellant made her perform oral sex on him, N.T.

9/26/19, 51-64, but she did not make this claim to investigators in multiple

pretrial interviews. Id. at 95. Moreover, she testified at a preliminary hearing

in a manner that showed that she simply did not understand the requirement

that she tell the truth in court. Id. at 83. She in fact testified that she would

lie under oath if someone else told her to do so. Id.

         Against this factual background, we describe the testimony by the PCA

supervisor, Getz, in greater detail.          On direct examination, Getz, a

Commonwealth witness, testified about services provided by PCA, her training

and responsibilities at PCA, the type and manner of questioning involved in a

forensic interview of a minor victim of sexual abuse, the identity of the person




                                        -5-
J-A03007-22


who interviewed the victim in the present case, and the date of the interview.

The Commonwealth asked no other questions of Getz on direct examination.

      On cross-examination, in response to questions from defense counsel,

Getz testified that the person who interviewed the victim later obtained a new

job, and that Getz had reviewed the report of the interview and the incidents

described by the victim during the interview. Defense counsel asked Getz

whether any of the “six specific incidents” that the victim described, “were

[regarding Appellant] actually putting his penis in her mouth.” N.T., 9/27/19,

at 16-17. Getz answered, “To my understanding, no.” Id. at 17.

      On re-direct examination, the prosecutor asked, “[I]n your nine years

of experience, is it unusual for a child to under-disclose at the PCA?” Id. at

21.   Getz answered, “It is not.”   Id.   The prosecutor asked, “Why?”      Id.

Defense counsel objected on the grounds that the question called for irrelevant

and expert testimony. Id. at 21-22. The court overruled the objection. Id.

at 22. Getz testified:

      Disclosure is a process, not a one-time event, and it can sort of
      run a full range of the spectrum. There are times when children
      are ready to disclose. This is what we call active disclosure, when
      something happens and the child makes an outcry and is ready to
      describe everything that has happened. There are times when
      children are in tentative disclosure. These are children who
      present where they may talk a little bit about something and wait
      and see what happens. Then they talk more and wait and see
      what happens and talk more. It’s also not uncommon for these
      children to take something back that they already stated and then
      come back and say that was really true when they feel more
      comfortable. It’s also very common for these children to deny
      that certain things happened. So children in this spectrum will
      talk about, yes, this piece happened but this piece didn’t happen

                                     -6-
J-A03007-22


      and then later on down the line say, well, this did happen I just
      didn’t want to talk about it at the time for a number of reasons.
      So it’s very common that we see children who will disclose a little
      bit and then a little bit more and then a little bit more.

Id. at 22.

      The Commonwealth rested, and the following re-cross examination took

place:

      [Defense counsel]: So what you’re saying is that children’s stories
      frequently change, right?

      [Getz]: Details of disclosure can change.

      [Defense counsel]: Sometimes they come in with one story, right?

      [Getz]: Yes.

      [Defense counsel]: Then maybe a few months later they have a
      different story, right?

      [Getz]: Yes.

      [Defense counsel]: Maybe a few months later they’ve got some
      different details, right?

      [Getz]: Yes.

      [Defense counsel]: You don’t always know if they’re telling the
      truth?

      [Getz]: That’s not something the forensic interviewer decides.

Id. at 23.

      At no time during Getz’s testimony did the Commonwealth attempt to

qualify her as an expert. Nor did the trial court qualify Getz as an expert or

instruct the jury that she was an expert. Id. at 16-23; N.T. 10/1/19 (closing

instructions and questions from jury); N.T. 10/2/19 (questions from jury).

                                     -7-
J-A03007-22


      Appellant raises the following issues in this appeal:

      1. Whether the trial court erred in allowing testimony from a social
      worker about typical sexual assault victim responses and
      behaviors where that social worker had not been qualified as an
      expert witness, thereby violating Pa.R.E. 701, Pa.R.E. 702, and
      the Supreme Court’s holding in Commonwealth v. Jones, 240
      A.3d 881 (Pa. 2020)[?]

      2. Whether the trial court erred in denying Appellant’s request for
      a prompt complaint jury instruction despite the complainant’s
      failure to disclose the allegations of sexual abuse for months even
      though she had moved out of Appellant’s house for at least a
      month prior to the disclosure?

Appellant’s Brief at 7.

      In his first argument, relying principally on Jones, Appellant contends

that the trial court erroneously permitted Getz, a lay witness employed by

PCA, to give expert testimony about whether child victims of sexual assault

under-disclose sexual abuse. The trial court and the Commonwealth contend

that Getz’s testimony was admissible lay testimony, defense counsel opened

the door for Getz’s testimony, and the admission of Getz’s testimony was at

most harmless error.      After careful review, we conclude that Appellant is

entitled to relief.

      An appellate court generally reviews a trial court’s decisions regarding

the admissibility of evidence for an abuse of discretion. Jones, 240 A.3d at

889. “An abuse of discretion may not be found merely because an appellate

court might have reached a different conclusion, but requires a result of

manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or such a

lack of support so as to be clearly erroneous.” Id.

                                      -8-
J-A03007-22


      Pennsylvania Rule of Evidence 702, entitled “Testimony By Expert

Witnesses,” provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

              (a) the expert’s scientific, technical, or other
              specialized knowledge is beyond that possessed by
              the average layperson;

              (b) the expert’s scientific, technical, or other
              specialized knowledge will help the trier of fact to
              understand the evidence or to determine a fact in
              issue; and

              (c) the expert’s methodology is generally accepted in
              the relevant field.

Pa.R.E. 702. Expert testimony “is permitted only as an aid to the jury when

the subject matter is distinctly related to a science, skill, or occupation beyond

the knowledge or experience of the average layman.” Commonwealth v.

Duffey, 548 A.2d 1178, 1186 (Pa. 1988). The standard for qualifying as an

expert is a liberal one and the witness need only have “any reasonable

pretension    to   specialized   knowledge   on   the   subject   matter   under

investigation,” and the weight to be given to the expert’s testimony is for the

factfinder.   Commonwealth v. Gonzalez, 546 A.2d 26, 31 (Pa. 1988).

“Expertise, whether acquired as a result of formal education or by experience,

is expertise.” Commonwealth v. Auker, 681 A.2d 1305, 1317 (Pa. 1996).




                                      -9-
J-A03007-22


      In addition to Rule 702, the legislature has enacted a statute, 42

Pa.C.S.A. § 5920, which governs expert testimony in criminal cases where the

defendant is charged with sexual offenses. Section 5920 provides:

      (b) Qualifications and use of experts.

      (1) In a criminal proceeding subject to this section, a witness may
      be qualified by the court as an expert if the witness has specialized
      knowledge beyond that possessed by the average layperson
      based on the witness’s experience with, or specialized training or
      education in, criminal justice, behavioral sciences or victim
      services issues, related to sexual violence, that will assist the trier
      of fact in understanding the dynamics of sexual violence, victim
      responses to sexual violence and the impact of sexual violence on
      victims during and after being assaulted.

      (2) If qualified as an expert, the witness may testify to facts and
      opinions regarding specific types of victim responses and victim
      behaviors.

      (3) The witness’s opinion regarding the credibility of any other
      witness, including the victim, shall not be admissible.

      (4) A witness qualified by the court as an expert under this section
      may be called by the attorney for the Commonwealth or the
      defendant to provide the expert testimony.

Id.

      Our Supreme Court has observed that Section 5920

      explicitly provides that a properly qualified expert may testify to
      facts and opinions regarding specific types of victim responses and
      behaviors in certain criminal proceedings involving sexual
      assaults, provided experts do not offer opinions regarding the
      credibility of any witness, including the victim.

Jones, 240 A.3d at 897.        Moreover, Section 5920 prohibits lay opinion

testimony concerning victim behaviors and responses to sexual abuse. Id. at

896 (“We disagree with the Commonwealth’s assertion that Section 5920 does

                                      - 10 -
J-A03007-22


not preclude lay opinion testimony on [victim behavior in response to sexual

abuse], but merely created an avenue for expert testimony when appropriate.

To conclude that some lay testimony on this subject matter is permissible

would undermine our conclusion that the behavior of child sexual assault

victims is beyond that generally understood by the average layperson”).

      In Jones, the defendant was convicted of sexual assault crimes against

his stepdaughter (“Stepdaughter”) following her allegations of sexual abuse

over a period of several years. Throughout trial, defense counsel attempted

to undermine Stepdaughter’s credibility by focusing on discrepancies in her

recounting of the timing and location of certain assaults. Detective Holzwarth,

who investigated the case and interviewed Stepdaughter, testified for the

Commonwealth. The detective stated that he had investigated hundreds of

child sexual assault cases during his ten years as a detective. The following

exchange occurred concerning Stepdaughter:

      [The Commonwealth]: Did [Stepdaughter] indicate whether or not
      this had been going on multiple times?

      [Detective Holzwarth]: Yes.

      [The Commonwealth]: And in your training and experience,
      Detective, do kids often have trouble remembering each and
      every time when this is an ongoing incident?

      [Detective Holzwarth]: Yes, they do. As a matter of fact, in our
      criminal complaints we normally put a little blurb in there that
      explains that victims–

      [Defense Counsel]: Your Honor, I would object to this as expert
      testimony. This is an opinion.


                                    - 11 -
J-A03007-22


      The Court: I’m going to overrule.

      [The Commonwealth]: Please continue, Detective.

      [Detective Holzwarth]: That explains that victims sometimes have
      trouble remembering exact dates when events have happened.

      [The Commonwealth]: And have you also found in your training
      and experience with your specific cases whether or not victims will
      have trouble recalling in each incident that they’re assaulted every
      single detail of the assault?

      [Detective Holzwarth]: Yes.

      [The Commonwealth]: And do they often times get the times that
      those things happened confused with other times that they discuss
      with you?

      [Detective Holzwarth]: Yes. Very often.

Id., 240 A.3d at 885. On cross examination, defense counsel asked Detective

Holzwarth if it was possible that a victim’s delay in reporting or inability to

provide details about sexual assault incidents could mean that no abuse

occurred in the first instance, to which the detective agreed. Id.

      Our Supreme Court held that the detective’s testimony on the inability

of child victims to recall specific dates or details was “opinion testimony” that

“was based upon scientific, technical, or other specialized knowledge within

the scope of Rule 702,” specifically, “[the detective’s] training and experience

investigating sexual assaults.” Id. at 890. The Court elaborated:

      Detective Holzwarth primarily functioned as a fact witness but was
      also called upon to offer general opinion testimony concerning
      whether or not it was common for child victims of sexual assault
      to have trouble remembering dates and details of ongoing sexual
      assaults. Detective Holzwarth was asked to provide insights
      gained through specialized occupational training and experience

                                     - 12 -
J-A03007-22


      not within the average layperson’s knowledge base as required by
      the plain language of Rule 702(a). Detective Holzwarth called
      upon the wealth of his knowledge and training as a detective with
      extensive experience investigating sexual assaults and made
      connections for the jury based on that specialized knowledge.
      While some laypersons may be aware of common behaviors and
      responses to sexual abuse, it would be a generalization to assume
      that the average juror is privy to the complex psychological
      dynamics surrounding sexual abuse. Accordingly, we hold that
      testimony from a law enforcement officer concerning child victims’
      typical behaviors and responses to sexual abuse, when based on
      that officer’s training and experience, falls within the realm of
      expert testimony.

Id. at 891. In addition, the Court held that (1) “Section 5920 specifically

provides that [Detective Holzwarth’s] testimony is an appropriate topic for

expert analysis,” and (2) “whether expert testimony on this topic is admissible

is subject to all other admissibility concerns, such as proper qualification as

an expert.” Id. at 891.

      The Court also observed:

      The Commonwealth’s framing of its questions in terms of training
      and experience significantly impacts our decision in this case. By
      doing so, the Commonwealth signaled the imprimatur of the
      detective to provide generalized expert testimony regarding
      behavior patterns of child victims of sexual abuse. We note,
      however, that testimony from the detective based solely on
      factual observations, without extrapolation to victim behavior
      generally, would arguably be admissible as lay opinion testimony,
      as it does not signal any type of specialized knowledge.

Id. at 891 n.4.

      The admission of the detective’s testimony, the Court concluded, was

not harmless error and required a new trial:

      This case involved competing narratives about whether or not
      various sexual assaults occurred, making credibility a central

                                    - 13 -
J-A03007-22


      issue. Whether intentional or unintentional, the Commonwealth’s
      emphasis on Detective Holzwarth’s training and experience prior
      to eliciting testimony concerning common victim behavior in
      response to sexual abuse likely signaled to the jury that he was
      qualified to offer such a response. As a result, the jury was able
      to draw an inference that [Stepdaughter’s] behavior in this case
      was consistent with similarly situated victims, without any of the
      heightened reliability concerns that accompany expert testimony.
      We therefore cannot say with certainty that the jury did not place
      undue weight on the testimony, despite defense counsel’s attempt
      to neutralize the effect of the testimony on cross-examination by
      eliciting a concession from the detective that an inability to recall
      dates and times of assaults could mean no assault occurred.

Id. at 892.

      Pursuant to Jones, we review Getz’s testimony under both Rule 702

and Section 5920. Getz initially gave fact-based testimony relating to her

training and responsibilities at PCA and the procedures used during forensic

interviews of minor victims of sexual abuse.         On redirect examination,

however, Getz testified, based on her nine years of experience, that it is

common for child victims to under-disclose, either by denying that abuse

occurred or by disclosing a “little bit” at a time. N.T., 9/27/19, at 22. Getz’s

redirect testimony was an expert opinion under Rule 702, because (1) it

pertained to child victims’ disclosure of sexual abuse, a subject outside of the

average layperson’s ken, (2) its purpose was to assist the trier of fact in

understanding this subject, and (3) it was grounded on specialized knowledge

gained through her occupational training and experience. Pa.R.E. 702(a), (b).

Getz’s testimony also was expert opinion under Section 5920, because it was

“specialized knowledge beyond that possessed by the average layperson . . .


                                     - 14 -
J-A03007-22


related to sexual violence[] that will assist the trier of fact in understanding .

. . victim responses to sexual violence.” 42 Pa.C.S.A. § 5920(a). The trial

court abused its discretion by overruling Appellant’s objection to Getz’s expert

testimony on redirect and by failing to qualify Getz as an expert before

permitting this testimony.

      The trial court and the Commonwealth both submit that Getz did not

give expert testimony but present different rationales in support of their

positions. We begin by analyzing the Commonwealth’s reasoning.

      The Commonwealth insists that the present case shares only two

“superficial” similarities with Jones: the witness in question was a layperson

and the victim of sex crimes was a minor. Commonwealth’s Petition For Post-

Submission Communication, at ¶ 6. Otherwise, the Commonwealth claims,

the present case is different from Jones, because

      [the] witness-investigator [in Jones] who had not been qualified
      as an expert testified to the ‘complex psychological dynamics’ of
      respondents, to wit: the ‘specialized knowledge’ of a child victim’s
      capacity for ‘recall’ and susceptibility to mental ‘confusion’ by
      affirming that ‘kids often have trouble remembering each and
      every time when this is an ongoing incident’ and explicitly
      testifying that ‘victims sometimes have trouble remembering
      exact dates . . . very often.’

Id. at ¶ 7 (citing Jones, 240 A.3d at 885, 891).         The present case, the

Commonwealth contends, “does not share this error,” because Getz testified

only that child victims provide information to investigators “in three amounts,

large, medium and small, which [Getz] characterized as ‘active disclosure,’

‘reticent disclosure’ and ‘deny[ing] that certain things happened.’” Id. at ¶ 8

                                     - 15 -
J-A03007-22


(citing N.T. 9/27/19, at 22). The Commonwealth argues this testimony was

not an “opinion” founded on “scientific, technical or other specialized

knowledge” but merely was Getz’s “perceptions based on her experience in

multiple interviews.” Commonwealth’s Brief at 13, 14.

     The Commonwealth’s argument fails because this case in fact resembles

Jones in several important respects. In Jones, without first qualifying the

detective as an expert, the Commonwealth elicited his expert testimony that

child victims often have trouble remembering details of sexual assaults.

Similarly, without first qualifying Getz as an expert, the Commonwealth

obtained expert testimony from her concerning the behavior patterns of child

victims in disclosing sexual abuse. The Commonwealth’s labeling of Getz’s

testimony as “perceptions” instead of opinion testimony is unconvincing. If

Getz’s testimony was mere “perception,” then the detective’s testimony in

Jones that child victims frequently have memory lapses was mere

“perception” as well—but the Court’s opinion makes abundantly clear that the

detective’s testimony constituted more than “perception.”    Furthermore, in

Jones, the Commonwealth framed its questions in terms of the detective’s

knowledge and experience, a detail the Court found “significant” because it

“signaled the imprimatur of the detective to provide generalized expert

testimony regarding behavior patterns of child victims of sexual abuse.” Id.

at 891 n.4. Similarly, in the present case, the Commonwealth asked Getz to

testify about under-disclosure based on her “nine years of experience” at PCA,


                                    - 16 -
J-A03007-22


N.T. 9/27/19, thus signaling the imprimatur of Getz to give expert testimony

on sexual abuse of children.

      Unlike the Commonwealth, the trial court did not have the opportunity

to address Jones, because it entered its opinion one month before Jones’

issuance. The trial court asserted that Getz did not give expert testimony on

the basis of a decision from this Court, Commonwealth v. T.B., 232 A.3d

915 (Pa. Super. 2020). Trial Ct. Op. at 18. T.B., however, is distinguishable

from both Jones and the present case. The defendant in T.B. was charged

with sexual crimes against a minor victim. A forensic interview specialist for

PCA (the same entity that employs Getz) conducted a videotaped forensic

interview with the victim and prepared a report concerning the interview. The

interviewer checked off a box that the victim “provided sensory details” of the

incident. Id., 232 A.3d at 918. The videotape was played for the jury, and

then the interviewer testified about her report.         Without being formally

qualified as an expert, the interviewer testified, in response to questioning by

the trial court, that she had performed over 1,000 forensic interviews. The

interviewer then testified that it is significant that the victim “provided sensory

detail” because “a child's ability to describe a situation, including details of

how something sounded or something tasted or something felt, speaks to an

experience having occurred.” Id. This Court held that the interviewer did not

give expert testimony:

      The Commonwealth was seeking factual evidence of how the
      study, or interview here, was composed. [The interviewer] was

                                      - 17 -
J-A03007-22


      asked to explain what sensory detail is and why that is important
      to an interview. She appropriately explained that sensory detail
      speaks to an experience having occurred. She did not offer any
      opinion testimony[.]

Id. at 920. The testimony in T.B. merely concerned a factual subject—how

the PCA worker gathered evidence for her report—instead of a subject

requiring expert testimony. The testimony in Jones and this case, on the

other hand, concerned the behavior of victims in response to sexual abuse, a

subject that requires expert testimony under Pa.R.E. 702 and Section 5920.

      Having concluded that Getz presented expert testimony, we turn to an

alternative argument posited by both the trial court and the Commonwealth:

defense counsel “opened the door” for expert testimony on redirect by

obtaining Getz’s admission on cross-examination that the victim failed to

disclose several sexual assaults to investigators in multiple pretrial interviews.

We disagree for several reasons.        In Jones, defense counsel’s strategy

“involved discrediting the victim,” id., 240 A.3d at 886, yet the Court held that

this did not justify expert testimony by the detective without him first being

qualified as an expert. Similarly, defense counsel’s strategy in the present

case was to discredit the victim by contrasting the victim’s in-court testimony

with her statement to the PCA interviewer. Under Jones, this did not justify

Getz’s expert testimony on redirect without the court qualifying her as an

expert. Furthermore, the Commonwealth fails to provide any authority, nor

can we find any, for the proposition that impeachment of a fact witness such

as Getz permits her to give expert testimony on redirect without being

                                     - 18 -
J-A03007-22


qualified as an expert. The cases cited by the Commonwealth merely teach

that in certain situations, impeachment of a fact witness opens the door for

otherwise inadmissible factual testimony. See Commonwealth v. Lewis,

885 A.2d 51, 54-55 (Pa. Super. 2005) (defense counsel opened door to

testimony about defendant’s prior bad acts by questioning police witness

about drug-related encounters with defendant); Commonwealth v. Bey, 439

A.2d 1175, 1178 (Pa. Super. 1982) (counsel opened door to evidence of

defendant’s post-arrest silence by questioning detective about what defendant

told him); Commonwealth v. Stakley, 365 A.2d 1298, 1299-1300 (Pa.

Super. 1976) (defense counsel’s suggestion that defendant had been

honorably discharged from military opened door to rebuttal testimony that he

had not); see also United States v. Daniels, 617 F.2d 146, 150-51 (5th Cir.

1980) (under doctrine of fair response, government could argue during closing

that defendant had not been cooperative with the IRS after defense counsel

argued that defendant had cooperated).

      Had Appellant’s counsel asked Getz for her opinion why a victim would

give testimony during trial about events she failed to disclose prior to trial,

the door might have opened for Getz’s expert testimony on redirect. Defense

counsel however, did not request Getz’s opinion; counsel merely pointed out

factual inconsistencies in the victim’s testimony. This did not entitle Getz to

present expert testimony on redirect absent her being qualified as an expert.




                                    - 19 -
J-A03007-22


        Finally, the trial court stated that any prejudice caused by Getz’s redirect

testimony was “remedied on recross examination,” because Getz “conceded

that an alternative reason the allegations by child victims change was that

they are untruthful.”2 Trial Ct. Op. at 18. Our review of the record reveals

Getz did not make any such concession. Although she admitted that children

change their accounts over time, whether they are telling the truth is “not

something the forensic interviewer decides.” N.T. 9/27/19 at 23.

        Furthermore, the admission of Getz’s redirect testimony was not

harmless error. The harmless error doctrine requires us to vacate the order

on review to correct the error unless we are “convinced beyond a reasonable

doubt that the error is harmless.” Commonwealth v. Story, 383 A.2d 155,

162 (Pa. 1978). We may consider error harmless only where:

        (1) the error did not prejudice the defendant or the prejudice was
        de minimis; or (2) the erroneously admitted evidence was merely
        cumulative of other, untainted evidence which was substantially
        similar to the erroneously admitted evidence; or (3) the properly
        admitted and uncontradicted evidence of guilt was so
        overwhelming and the prejudicial effect of the error was so
        insignificant by comparison that the error could not have
        contributed to the verdict.

Commonwealth v. Taylor, 209 A.3d 444, 450 (Pa. Super. 2019). “Harmless

error exists where the appellate court is convinced beyond a reasonable doubt

that the erroneously admitted evidence could not have contributed to the




____________________________________________


2   The Commonwealth does not raise the harmless error doctrine.

                                          - 20 -
J-A03007-22


verdict. If there is a reasonable probability that an error may have contributed

to the verdict, the error is not harmless.” Id.

      Here, the evidence against Appellant was not overwhelming, and the

jury deliberated several days before reaching its verdict. As in Jones, the

present case “involved competing narratives about whether or not various

sexual assaults occurred, making credibility a central issue.” Id., 240 A.3d at

892. The victim gave multiple incomplete versions of events and testified that

she would lie under oath if told to do so. There was no physical evidence or

forensic evidence to support her claims. Appellant denied any wrongdoing,

and other fact witnesses testified that they did not observe any inappropriate

conduct. In this context, Getz’s testimony about under-disclosure could have

had a material impact on the verdict.         The Commonwealth’s emphasis on

Getz’s experience on direct and redirect examination likely signaled to the jury

that she was an expert on this subject and influenced the jury to place undue

weight on her testimony. It also is possible that the prosecutor influenced the

jury by referring to Getz’s testimony during closing argument to explain away

the inconsistencies in the victim’s testimony.     N.T. 9/30/19, at 102 (“with

disclosures, with talking about something that happened to you, it doesn't

always also come out all at once.     You heard about the process of under-

disclosing and how that is not unusual”). Further prejudice may have occurred

due to the Commonwealth’s failure to designate Getz as an expert in advance

of trial, thus depriving Appellant of any opportunity to prepare expert


                                     - 21 -
J-A03007-22


testimony of his own or search for any studies or research that refuted Getz’s

opinions or conclusions.

      For the above reasons, we conclude that the improper admission of

Getz’s redirect testimony entitles Appellant to a new trial.

      In his second argument, Appellant objects to the trial court’s refusal to

issue a “prompt complaint” instruction to the jury, an objection he preserved

for appeal by raising it at a charging conference and again following the jury

charge. Appellant points out that the victim failed to report his conduct during

late 2016 and 2017, when she lived in Appellant’s apartment, and did not

report it until May 2017, one month after moving out of the apartment. Since

we are remanding this case for a new trial, we will address this issue, as it

likely may arise again on retrial. Upon review, we conclude that the trial court

did not abuse its discretion by refusing to give a prompt complaint instruction.

      “[O]ur standard of review when considering the denial of jury

instructions is one of deference—an appellate court will reverse a court’s

decision only when it abused its discretion or committed an error of law.”

Commonwealth v. Snyder, 251 A.3d 782, 790 (Pa. Super. 2021). “A charge

is considered adequate unless the jury was palpably misled by what the trial

judge said or there is an omission which is tantamount to fundamental error.

Consequently, the trial court has wide discretion in fashioning jury

instructions.” Id.




                                     - 22 -
J-A03007-22


      Our legislature has prescribed with regard to prompt complaints from

victims of crime:

      Prompt reporting to public authority is not required in a
      prosecution under this chapter: Provided, however, [t]hat nothing
      in this section shall be construed to prohibit a defendant from
      introducing evidence of the complainant's failure to promptly
      report the crime if such evidence would be admissible pursuant to
      the rules of evidence.

18 Pa.C.S.A. § 3105. If a crime victim promptly reports the crime, the law

presumes that she has not had time to fabricate the story, lending her account

more credibility.    Commonwealth v. Jones, 672 A.2d 1353, 1356 (Pa.

1990). Conversely, where a victim delays reporting the crime “substantially”

and “without any reasonable explanation,” the factfinder may draw inferences

regarding the credibility of the complaint “and against whether the incident

has occurred.” Id.

      Consistent with these principles, a prompt complaint instruction rests

upon “a belief that a victim of a violent assault would reveal the assault

occurred at the first available opportunity.” Snyder, 251 A.3d at 791. The

instruction permits a jury to call into question a complainant’s credibility when

she did not complain at the first available opportunity. Commonwealth v.

Sandusky, 77 A.3d 663, 667 (Pa. Super. 2013). The propriety of a prompt

complaint instruction

      is determined on a case-by-case basis pursuant to a subjective
      standard based upon the age and condition of the victim. For
      example, where the victim of a sexual assault is a minor who may
      not have appreciated the offensive nature of the conduct, the lack
      of a prompt complaint would not necessarily justify an inference

                                     - 23 -
J-A03007-22


      of fabrication. This is especially true where the perpetrator is one
      with authority or custodial control over the victim.

Snyder, 251 A.3d at 791.

      The trial court and the Commonwealth take the position that a prompt

complaint was not proper under Commonwealth v. Snoke, 580 A.2d 295

(Pa. 1990), and Snyder. In Snoke, the defendant committed a sexual assault

against his five-year-old daughter and told her afterward that it would be

“their little secret.” Id., 580 A.2d at 299. The child revealed the incident five

months later after viewing a film at her elementary school concerning sexual

assault that explained the difference between “good touching” and “bad

touching.” Id. Our Supreme Court observed:

      Where no physical force is used to accomplish the reprehensible
      assault, a child victim would have no reason to promptly complain
      of the wrong-doing, particularly where the person involved is in a
      position of confidence. Where such an encounter is of a nature
      that a minor victim may not appreciate the offensive nature of the
      conduct, the lack of a complaint would not necessarily justify an
      inference of a fabrication. . . . [T]he child had no reason to
      question the character of the conduct until her subsequent viewing
      of a film depicting this type of conduct. It is also significant that
      the party involved in the behavior was her father whom she would
      naturally trust and accept his judgment as to the propriety of the
      act. The encouragement by the father to maintain the confidence
      as to this incident also dilutes any inference drawn merely from a
      delayed complaint. In this setting the absence of an immediate
      outcry would not in and of itself warrant an inference that the
      event was a recent fabrication and, therefore, a charge to that
      effect was properly denied by the trial court.

Id.   The Court further noted that the trial judge “instruct[ed] the jury

thoroughly upon the general subject of credibility in accordance with the




                                     - 24 -
J-A03007-22


suggested instruction for witness credibility, PA Suggested Standard Jury

Instructions (Crim.) § 4.17.” Id.

      In Snyder, the defendant lived in the same house as the twelve-year-

old victim and her family. He also was a close friend of the family who often

supervised the victim and her brother.       The defendant visited the victim’s

bedroom one night and awoke her by rubbing her inner leg and vaginal area.

The victim asked, “What are you doing?” and the defendant left the room.

The victim testified that she was scared and confused, and she delayed

disclosing the assault for four months. This Court held that the trial court

properly denied a prompt complaint instruction due to the victim’s disposition,

the nature of the defendant’s relationship with the victim’s family, and the

non-violent nature of the assault. Id., 251 A.3d at 791.

      The present case shares some similarities with, but is not identical to,

Snoke and Snyder. Similar to the victims in Snoke and Snyder, the victim

herein was only ten years old at the time of the alleged assaults. In addition,

Appellant had a close relationship with the victim’s family and a supervisory

role over the victim and her brother.    The victim was afraid to report the

alleged assaults, because Appellant had hit her brother, so she was afraid

Appellant might hit her. The victim also was afraid about how her pregnant

mother might react to news of the alleged assaults. Appellant’s alleged sexual

encounters with the victim do not appear to have been violent. These details

counsel against a prompt complaint instruction.       On the other hand, two


                                    - 25 -
J-A03007-22


features in this case that were not present in Snoke or Snyder arguably

support a prompt complaint instruction: the victim’s inconsistent accounts of

the events and her admission that she would lie under oath if told to do so.

From this, it might be contended that a prompt complaint instruction was

proper because the victim displayed dishonest tendencies, and her delay in

disclosure was further evidence of her dishonesty.

      Nevertheless, we conclude that the trial court properly overruled

Appellant’s request for a prompt complaint instruction. The court had wide

discretion in fashioning its instructions, Snyder, 251 A.3d at 790, and in a

case such as this, where some evidence favored a prompt complaint

instruction and some did not, it fell within the court’s discretion to deny this

instruction. Furthermore, as in Snoke, the trial court thoroughly instructed

the jury on the general subject of credibility and on how to evaluate

inconsistent statements made by the victim. N.T. 10/1/19, at 14-20. These

instructions were “sufficient to permit the jury to ascertain the truthfulness of

the testimony offered by the minor complaining witness as well as of others

who testified in this matter.” Snoke, 580 A.2d at 299-300.

      In summary, we vacate and remand for a new trial because the trial

court abused its discretion by permitting Getz to provide expert testimony on

redirect on “under-disclosure” by child victims without first qualifying Getz as

an expert.   We discern no abuse of discretion in the trial court’s denial of

Appellant’s request for a prompt complaint charge.


                                     - 26 -
J-A03007-22


      Judgment of sentence vacated.     Case remanded for a new trial.

Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2022




                               - 27 -